Fourth Court of Appeals
                                           San Antonio, Texas

                                                  JUDGMENT
                                               No. 04-21-00440-CV

                     IN THE INTEREST OF E.A.T. JR. and E.A.T., Minor Children

                        From the 224th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2020‒PA‒01457
                              Honorable Kimberly Burley, Judge Presiding 1

     BEFORE JUSTICE ALVAREZ, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford to pay costs of court. No costs are taxed in this appeal.

           SIGNED April 6, 2022.


                                                            _____________________________
                                                            Patricia O. Alvarez, Justice




1
    The Honorable Cathy Stryker is the regular presiding judge for the 224th Judicial District Court of Bexar County.